RESOLUCIÓN
Luego de examinar la Moción en auxilio de jurisdicción y la Petición de certiorari presentadas por la parte peticio-naria, se provee “no ha lugar” a ambas.

Notifíquese inmediatamente por fax o correo electrónico, por teléfono y por la vía ordinaria.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar la expresión siguiente:
Este caso se tramita mediante el procedimiento sumario de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 LPRÁ see. 3118 et seq. En el pasado hemos resuelto que no se favorece la revisión interlocutoria en procesos sumarios al am-paro de la Ley Núm. 2. Véanse, por ejemplo: Ortiz v. Holsum, 190 DPR 511 (2014); Dávila, Rivera v. Antilles Shipping, Inc., 147 DPR 483 (1999). Se busca evitar la interrupción de los procedimientos en el Tribunal de Primera Instancia. En un caso como este en el que se dictó sentencia parcial, pero con-tinúa ante el foro primario, debemos, de igual modo, tratar de que no se interrumpan los procesos. Expedir el auto de certio-*704rari en esta etapa para confirmar al Tribunal de Apelaciones choca con el carácter sumario de este caso laboral, pues inte-rrumpe el trámite, pero no altera la responsabilidad de la parte peticionaria, según lo resuelto en la sentencia parcial. No me parece práctico interrumpir el proceso para resolver precisamente que este no se debe interrumpir. Por eso y para no perjudicar a la parte recurrida que tiene derecho por ley a un remedio rápido, prefiero esperar un caso más apropiado para pautar si la Regla 47 de Procedimiento Civil, 32 LPRA Ap. V, interrumpe el plazo para recurrir al foro intermedio.
El Juez Asociado Señor Estrella Martínez emitió un voto particular.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Voto particular emitido por el
Juez Asociado Señor Estrella Martínez.
Las nuevas disposiciones contenidas en la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 LPRA see. 3118 et seq. (Ley Núm. 2), requerían que este Tribunal aclarara y precisara si los procedimientos postsentencia contenidos en las Reglas de Procedimiento Civil de 2009 están disponibles para los casos tramitados al amparo de ese estatuto. Máxime a la luz de lo expresado por este Tribunal en Aguayo Pomales v. R & G Mortg., 169 DPR 36 (2006). Veamos.
¡-H
La Universidad Interamericana de Puerto Rico (Univer-sidad) compareció ante este Tribunal mediante una Peti-ción de Certiorari oportuna en la que cuestionó la Senten-cia emitida por el Tribunal de Apelaciones el 16 de diciembre de 2015, notificada el 28 de enero de 2016. Me-diante ésta, el foro apelativo intermedio desestimó un re-*705curso de apelación presentado por la Universidad al con-cluir que carecía de jurisdicción para atenderlo. En síntesis, el Tribunal de Apelaciones resolvió que el meca-nismo de reconsideración, dispuesto en la Regla 47 de Pro-cedimiento Civil, 32 LPRA Ap. V, resulta incompatible con la naturaleza del procedimiento sumario dispuesto en la Ley Núm. 2, y sus enmiendas. A su vez, la Universidad presentó una solicitud de auxilio de jurisdicción para para-lizar los procedimientos pautados por el Tribunal de Pri-mera Instancia.
Por consiguiente, la controversia planteada se limita a determinar si este tipo de moción postsentencia está dispo-nible antes de que la parte pueda acudir en revisión ante un foro apelativo. Entiendo en la negativa. Me explico.
HH HH
La norma reiterada establece que el procedimiento su-mario en los casos de reclamaciones laborales tiene como finalidad proveer un mecanismo procesal que aligere estos trámites, con el fin de implantar la política pública del Es-tado de proteger el empleo, desalentar el despido sin justa causa y proveer al obrero despedido con medios económicos para su subsistencia. Izagas Santos v. Family Drug Center, 182 DPR 463 (2011); Piñero v. A.A.A., 146 DPR 890 (1998); Rivera v. Insular Wire Products Corp., 140 DPR 912 (1996); Mercado Cintrón v. Zeta Com., Inc., 135 DPR 737 (1994).
La política enunciada ha sido avalada en numerosas ocasiones al destacarse la importancia de la celeridad de los procedimientos en los casos de reclamaciones al amparo de la Ley Núm. 2. Izagas Santos v. Family Drug Center, supra, Lucero v. San Juan Star, 159 DPR 494 (2003). Ello, precisamente, es el propósito fundamental de haberse aprobado la Ley Núm. 2. Dávila Rivera v. Antilles Shipping, Inc., 147 DPR 483 (1999); 14 (Núm. 1) Diario de Sesiones de la Asamblea Legislativa (Extraordinaria) (1961). *706Por lo tanto, el norte de las decisiones jurídicas en estos procesos consiste en no permitir que las partes desvirtúen ese carácter especial y sumario. Dávila Rivera v. Antilles Shipping, Inc., supra, pág. 43.
Ahora bien, en cuanto a la aplicabilidad de las Reglas de Procedimiento Civil al trámite al amparo de la Ley Núm. 2, debemos recalcar que ésta dispone que “se aplicarán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de las mismas o con el carácter sumario del procedimiento establecido”. (Énfasis suplido). 32 LPRA see. 3120. Para determinar si procede aplicar una norma procesal específica, resulta ne-cesario examinar si la regla procesal civil implicada es con-flictiva o contraria con alguna disposición específica de la ley especial, y con el carácter sumario del procedimiento. Díaz v. Hotel Miramar Corp., 103 DPR 314, 321 (1975).
Al particularizar el asunto ante nuestra consideración, destacamos que en Aguayo Pomales v. R & G Mortg., supra, concluimos que una moción de determinaciones de he-chos y conclusiones de derecho adicionales podía ser pre-sentada en un procedimiento instado al amparo de la entonces vigente Ley Núm. 2. Al así resolverlo, concedimos relevancia al hecho de que, en aquel momento, la See. 2 de la Ley Núm. 2 (32 LPRA see. 3129) disponía que el proce-dimiento de revisión sería conforme al trámite ordinario. Destacamos que ello implicaba que, conforme a las Reglas de Procedimiento Civil, entre los procedimientos postsen-tencia disponibles se encuentra la moción de determinacio-nes de hechos y derecho adicionales. Aguayo Pomales v. R & G Mortg., supra, págs. 46-47. En ese raciocinio, enten-dimos que ésta se encuentra disponible para los procedi-mientos instados al amparo de la Ley Núm. 2.
La moción de reconsideración, al igual que la moción de determinaciones de hechos adicionales, es un mecanismo postsentencia para que una parte permita al foro senten-ciador corregir lo que entiende es un error en la *707adjudicación. Así, se podría sostener que, a la luz de lo resuelto en Aguayo Pomales v. R & G Mortg., supra, la moción de reconsideración también está disponible para este tipo de procedimientos. Empero, posterior a lo resuelto por este Tribunal, la Ley Núm. 2 sufrió unas enmiendas sustanciales al aprobarse la Ley Núm. 133-2014 que con-lleva un efecto real sobre lo antes resuelto. Veamos.
Al aprobarse la Ley Núm. 133-2014, el legislador des-tacó la política pública enmarcada en ésta a los efectos de “lograr la rápida consideración y adjudicación de las recla-maciones laborales instadas por empleados en contra de sus patronos”. Exposición de Motivos Ley Núm. 133-2014. Por ello, mediante la Ley Núm. 133-2014 se acortaron los términos jurisdiccionales para solicitar revisión bajo el procedimiento sumario. Éstos comienzan a transcurrir desde la notificación de la sentencia dictada por el foro pri-mario, sin sujetar tal término al trámite ordinario. Véase 32 LPRA sees. 3121 y 3127. Cónsono con ello, la Ley Núm. 133-2014 derogó las disposiciones contenidas en la Sec. 12 de la Ley Núm. 2 concernientes a que el trámite de revi-sión sería “conforme al procedimiento ordinario”. Así, la política enmarcada quedó meridianamente clara en que es-tos casos por “su naturaleza y finalidad, requieren ser re-sueltos a la brevedad posible”. Exposición de Motivos Ley Núm. 133-2014.
Por lo tanto, la realidad jurídica enunciada establece de forma inequívoca el precepto de rapidez en el trámite judicial y procede aplicar los términos conforme allí establecidos. Mercado Cintrón v. Zeta Com., Inc., 135 DPR 737 (1994). La Ley Núm. 133-2014 extendió la importancia de la celeridad a los procesos de revisión en etapa apelativa. De esta forma, limitó el uso de los mecanismos postsentencia para dilatar la adjudicación final de estas controversias. (1)
*708Las Reglas de Procedimiento Civil de 2009, a diferencia de las anteriores, exigen que tanto la moción de reconside-ración como la de determinaciones de hechos y derecho adi-cionales se presenten conjuntamente. 32 LPRA Ap. V, R. 43.1. Asimismo, ambos mecanismos paralizan los procedi-mientos de revisión en alzada hasta que el foro primario las atienda. Véase 32 LPRA Ap. V, Rs. 43.1 y 47. La conse-cuencia de esa paralización trastoca la política pública cla-ramente enunciada al aprobarse la Ley Núm. 133-2014. Por ende, no podemos avalar el reclamo de la Universidad a los efectos de que estos mecanismos están disponibles para el proceso sumario de la Ley Núm. 2. Ello sería con-trario y estaría en conflicto palpable con el ideal de proveer un remedio rápido y eficaz en contravención al espíritu del procedimiento sumario laboral.(2) Claro está, lo anterior no limita la facultad del tribunal sentenciador de reconside-rar motu proprio su decisión antes de que culminen los términos para ir en alzada o se haya presentado el corres-pondiente recurso al Tribunal de Apelaciones.
Ante tal realidad, considero que este Tribunal debió atender con celeridad el recurso para interpretar y concluir que este tipo de remedio postsentencia no está disponible para el procedimiento sumario laboral de la Ley Núm. 2. De tal forma, se atemperaría la norma jurídica a las en-miendas introducidas a la Ley Núm. 2. Por lo anterior, entiendo que este Tribunal perdió la oportunidad de pau-tar Derecho e imprimirle la mayor certeza posible.

 En cuanto a una solicitud de relevo de sentencia, recordamos que la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 LPRA see. 3118 et seq., *708expresamente la permite, si se presenta en un término jurisdiccional de sesenta días de notificada la sentencia a las partes y bajo juramento. Véase 32 LPRA see. 3124.


 A modo de ejemplo, en el caso de autos fue casi al año de dictada la Sentencia Parcial que el Tribunal de Primera Instancia denegó la moción de reconsideración presentada por la Universidad.